SULLIVAN, Chief Judge
(concurring in the result):
I respectfully concur only in the result reached by the majority.1 My decision is based on appellant’s failure to raise the granted issue at the suppression hearing, i.e., that a warrant is generally required for arrests made in private dwellings. See Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980).
On the privacy issue, in my view, a member of the armed services sleeping in his two-person, locked dormitory room at 0400 hours on a weekend is entitled to a certain degree of privacy under the Fourth Amendment. When Master Sergeant (MSgt) Meadows, a member of the Air Force Base Security Police, entered appellant’s room, MSgt Meadows was not in hot pursuit, was not faced with exigent circumstances, and had no knowledge that appellant was even in the room at that time. MSgt Meadows did have enough facts to establish probable cause to obtain an authorization to search (the military equivalent of a warrant) the room. Mil.R.Evid. 315, Manual for Courts-Martial, United States, 1984. That is precisely what MSgt Meadows should have done, but did not.
A person serving in the American military does suffer, under some circumstances, a reduced expectation of privacy under the Constitution, but this case is not one of them. As William Pitt, Earl of Chatham, stated in a speech in the House of Commons in 1763:
The poorest man may in his cottage bid defiance to all the forces of the Crown. It may be frail—its roof may shake—the wind may blow through it—the storm may enter—the rain may enter—but the King of England cannot enter—all his forces dares not cross the threshold of the ruined tenement!2!
J. Bartlett, Familiar Quotations 312 (16th ed. 1992).

. I particularly join the excellent opinion of Judge Wiss concurring in the result in this case.


. This quote is meant not as a comment on military construction but on military justice.